

116 SRES 550 IS: Commending the people in the United States who are carrying out essential tasks during the unprecedented time of crisis created by the Coronavirus Disease 2019 (COVID–19).
U.S. Senate
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 550IN THE SENATE OF THE UNITED STATESMarch 23, 2020Mr. Perdue submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCommending the people in the United States who are carrying out essential tasks during the unprecedented time of crisis created by the Coronavirus Disease 2019 (COVID–19).Whereas the Coronavirus Disease 2019 (referred to in this preamble as COVID–19) has created an unprecedented health crisis that has caused significant economic risks and harm to the well-being of the United States;Whereas the United States is racing to address the uncertainty caused by that crisis while ensuring that people have access to critical care and the essential items they need;Whereas the Centers for Disease Control and Prevention, the Department of Health and Human Services, the Department of Homeland Security, other Federal agencies, and State and local governments are tirelessly leading the United States through that unprecedented crisis; Whereas health workers are on the front lines leading the charge to solve the crisis, flatten the curve, and protect the United States;Whereas first responders show bravery and courage by putting themselves at risk while providing critical care to those who have COVID–19 and other infectious diseases and conditions;Whereas the brave members of the National Guard are always ready and always available to respond in times of need;Whereas truck drivers, delivery persons, airline workers, and supply chain specialists are transporting critical medical goods between hospitals, essential items to stores, and food and delivered goods to the homes of people throughout the United States;Whereas the energy industry is helping the United States by providing the power necessary for hospitals, governments, and businesses to work day and night responding to the crisis; Whereas farmers and grocery store workers are feeding communities and helping families across the United States put food on the table;Whereas educators in the United States have adapted quickly to distance and online teaching and continue to provide the children of the United States with a high-quality education under uncertain circumstances; andWhereas janitorial-services businesses and staff are keeping buildings and businesses across the United States safe by providing the critical cleaning services necessary to stop the spread of COVID–19: Now, therefore, be itThat the Senate— (1)recognizes—(A)the Centers for Disease Control and Prevention, the Department of Health and Human Services, the Department of Homeland Security, other Federal agencies, and State and local governments for tirelessly leading the United States through the unprecedented crisis created by the Coronavirus Disease 2019 (referred to in this resolution as COVID–19); (B)the health workers who are on the front lines leading the charge to solve the crisis, flatten the curve, and protect the United States;(C)the first responders who show bravery and courage by putting themselves at risk while providing critical care to those who have COVID–19 and other infectious diseases and conditions;(D)the brave members of the National Guard who are always ready and always available to respond in times of need;(E)the truck drivers, delivery persons, airline workers, and supply chain specialists who are transporting—(i)critical medical goods between hospitals; (ii)essential items to stores; and (iii)food and delivered goods to the homes of people throughout the United States;(F)the energy industry for helping the United States by providing the power necessary for hospitals, governments, and businesses to work day and night responding to the crisis; (G)the farmers and grocery store workers who are feeding communities and helping families across the United States put food on the table;(H)the educators in the United States who—(i)have adapted quickly to distance and online teaching; and (ii)continue to provide the children of the United States with a high-quality education under uncertain circumstances; and(I)the janitorial-services businesses and staff that are keeping buildings and businesses across the United States safe by providing the critical cleaning services necessary to stop the spread of COVID–19;(2)commends the people described in subparagraphs (A) through (I) of paragraph (1) who are carrying out the essential tasks described in those subparagraphs; and (3)salutes the leadership that those people have shown in their communities and across the United States during an unprecedented time of crisis.